      Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 1 of 29




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ROBERT PHIFER, JR.,                    )
                                       )
        Plaintiff,                     )
                                       )       CIVIL ACTION NO.
        v.                             )         2:19cv166-MHT
                                       )              (WO)
HYUNDAI POWER TRANSFORMERS             )
USA and LUTHER SCULL,                  )
                                       )
        Defendants.                    )

                                  OPINION

       Plaintiff Robert Phifer, Jr., who is black, has sued

defendants Hyundai Power Transformers USA and Hyundai

employee Luther Scull under three federal statues: (1)

Title VII of the Civil Rights Act of 1964, as amended,

42    U.S.C.     §§ 1981a     and    2000e    through    2000e-17;         (2)

§ 1981, originally part of the Civil Rights Act of 1866,

as amended, 42 U.S.C. § 1981; and (3) the Family and

Medical Leave Act of 1993 (FMLA), 29 U.S.C. §§ 2601-54.

Relying on Title VII and § 1981, Phifer claims that

Hyundai intentionally created a hostile-work environment

for him; discriminated against him because of his race,
     Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 2 of 29




by   failing       to     promote   him,    giving    him    adverse      job

assignments and disciplinary citations, and firing him;

and retaliated against him by suspending and then firing

him when he complained of race discrimination.                       Relying

on the FMLA, he also claims that both Hyundai and Scull

interfered         with    the   exercise     of     his    rights    under

thatstatuteand          retaliated    against      him     for   exercising

those rights.           The court has jurisdiction pursuant to 28

U.S.C.     § 1331        (federal    question)     and     § 1343     (civil

rights); 42 U.S.C. § 2000e-5 (Title VII); and 29 U.S.C.

§ 2617(a)(2) (FMLA).

      This case is now before the court on Hyundai and

Scull’s motions to dismiss.                Relying on Federal Rule of

Civil Procedure 12(b)(6), Hyundai moves to dismiss, for

failure to state a claim, Phifer’s Title VII and § 1981

claims        of        racially      hostile-work           environment,

discriminatory failure to promote, and retaliation as

well as his FMLA interference claim.                     The company also

moves to dismiss his Title VII failure-to-promote and

hostile-work-environment claims for failure to exhaust


                                      2
     Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 3 of 29




administrative           remedies.           Finally,      relying   on   Rule

12(b)(6), Scull moves to dismiss Phifer’s two FMLA claims

on     the       basis        that,   under         the     facts    alleged,

thestatutedoes not apply to him and thus Phifer has

failed to state an FMLA claim for relief against him.

      For the reasons discussed below, Hyundai’s motion

will be granted in part and denied in part, and Scull’s

motion will be granted in full.



                 I.   STANDARD ON MOTION TO DISMISS

      In     a   defendant’s      Rule       12(b)(6)      failure-to-state-

claim      motion        to    dismiss,       the    court     accepts     the

plaintiff’s allegations as true, see Hishon v. King &

Spalding, 467 U.S. 69, 73 (1984), and construes the

complaint in the plaintiff’s favor, see Duke v. Cleland,

5 F.3d 1399, 1402 (11th Cir. 1993).                       The court may draw

“reasonable inferences” from the facts alleged in the

complaint.        Chesser v. Sparks, 248 F.3d 1117, 1121 (11th

Cir. 2001).

      To survive a motion to dismiss for failure to state


                                         3
   Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 4 of 29




a claim under Rule 12(b)(6), a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570, (2007)).                         “A claim

has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.”    Id.

    Hyundai’s argument that some of Phifer’s Title VII

claims    should    be    dismissed        for   failure         to    exhaust

administrative remedies, however, does not fall under

Rule 12(b)(6):     “[M]otions        to    dismiss        for    failure    to

exhaust   are   not      expressly       mentioned    in    Rule       12(b).”

Bryant v. Rich, 530 F.3d 1368, 1375 (11th Cir. 2008).

Failure to exhaust instead is considered “a matter of

judicial administration.”            Id.     Although this issue is

appropriately decided at the same time as a Rule 12(b)

motion,   the    court’s     consideration           of    the    arguments

regarding    exhaustion       is     not     subject        to    the     same


                                     4
   Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 5 of 29




limitations about what factual material may be considered

as apply to Rule 12(b)(6) motions.             See id. at 1375-76.

In other words, the court is not restricted to the four

corners of the complaint.



                    II.     FACTUAL BACKGROUND

    According      to      the   factual     allegations       in       the

complaint, Phifer was hired by Hyundai in 2011 to work

in the company’s winding department.             See Second Amended

Complaint (doc. 43) at ¶ 13.             As he describes it, the

environment      at       the    company     was     suffused        with

discrimination against black employees.                Black workers

were called “boy” by white employees and supervisors.

Id. at ¶ 28. White workers were allowed to take Saturdays

off freely, while black workers were disciplined for

asking.     See id. at ¶¶ 34-36.         Disciplinary points were

removed from white workers’ personnel files, while black

workers were fired for accumulating such points.                See id.

at ¶ 40.       Black workers were denied promotions and

favorable      shift       assignments,        no     matter        their


                                   5
   Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 6 of 29




qualifications.       See id. at 42-44.            One supervisor in

particular was openly hostile to black workers.                  See id.

at ¶ 30.       According to the complaint, there was even a

break room that black workers were barred from using,

while white and Korean workers napped there during their

shifts.    See id. at ¶ 46.

       Phifer began complaining about this discrimination

in March 2018, first to Hyundai’s chief operating officer

and later to the company president.            See id. at ¶¶ 47-48.

Two months after he started complaining, he was suspended

for accessing a breaker panel box, which he says was a

routine act among his co-workers that never resulted in

discipline, although it was a violation of the company’s

safety rules.      See id. at ¶¶ 60, 64-69.           Indeed, Phifer

says    that    Scull,   the    white    supervisor       named    as   a

defendant in this suit, had accessed the same panel

without    repercussions       twice    on   the   same    day    Phifer

accessed it.       See id. at ¶ 65.            After five days of

suspension, Phifer was fired.           See id. at ¶ 70.

       Separately, Phifer had a son born in January 2018


                                   6
   Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 7 of 29




with serious medical needs.                 See id. at ¶ 18.          Phifer

applied and was ultimately approved for leave under the

FMLA to care for his son.              See id. at ¶ 18-20.            But he

says    that     Scull,     acting    at    the    behest    of   a   senior

supervisor named Clayton Payne, attempted to discipline

him for taking intermittent FMLA leave.                       See id. at

¶¶ 22-25.          Phifer    refused       to   sign   the   disciplinary

citations that Scull wrote, and, while it is not clear

from the allegations in the complaint whether he ever was

in fact disciplined by Hyundai for taking FMLA leave,

that inference can be drawn.                See id. at ¶¶ 22-25, 182,

and 194.       The allegations in the complaint also suggest

that    he   was    eventually       suspended      and    terminated    for

exercising his FMLA rights. See id. at ¶¶ 185, 198, &

201.



                            III.   DISCUSSION

               A.    Exhaustion of Title VII claims

       Hyundai       argues        that         Phifer’s     Title       VII

hostile-work-environment and failure-to-promote claims


                                      7
      Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 8 of 29




should       be    dismissed      for        failure      to   exhaust      his

administrative          remedies        at     the     Equal       Employment

Opportunity        Commission     (EEOC).         As      stated   above,    in

resolving this issue before trial, the court is not

restricted to the four corners of the complaint.

       Plaintiffs who seek to bring suit under Title VII

must first present their claims, in the form of an

administrative charge, to the EEOC so that the commission

may     “have     the   first    opportunity         to    investigate      the

alleged discriminatory practices to permit it to perform

its role in obtaining voluntary compliance and promoting

conciliation efforts.”                Gregory v. Ga. Dep’t of Hum.

Res., 355 F.3d 1277, 1279 (11th Cir. 2004) (quoting Evans

v. U.S. Pipe & Foundry Co., 696 F.2d 925, 929 (11th Cir.

1983)).      This requirement does not, however, mandate that

the claim in plaintiffs’ complaints must be identical to

their EEOC charge.              Instead, to determine whether a

claim’s      allegations        are   sufficiently         related    to    the

plaintiffs’ charge, the central question is whether the

claim “was like or related to, or grew out of, the


                                        8
   Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 9 of 29




allegations contained in [the] EEOC charge.”                    Id. at

1280.    The allegations of the claim must fall within “the

scope of the EEOC investigation which can reasonably be

expected to grow out of the charge,” but this scope

“should not be strictly interpreted.”              Id.

    There is little question that Phifer’s claim of a

hostile-work environment is sufficiently connected to his

EEOC charge to meet this standard.            In his charge to the

EEOC, Phifer complained of inequitable discipline; white

workers being allowed to take days off that black workers

were not; unprofessional conduct toward him by a superior

after Phifer complained; co-workers hiding his equipment;

Scull suggesting that all black workers look alike; and

public    discipline       of    workers     who     took     part      in

discrimination complaints.             See EEOC Charge Narrative

(doc. 43-1) at 4-7.       Whether or not these allegations by

themselves indicate that “discriminatory conduct was so

severe or pervasive that it created a work environment

abusive to employees,” Harris v. Forklift Sys., Inc., 510

U.S. 17, 22 (1993), an investigation by the EEOC into the


                                   9
  Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 10 of 29




allegations “would have reasonably uncovered” any further

evidence that the environment at Hyundai was hostile or

abusive, Gregory, 355 F.3d at 1280.              As such, Phifer’s

Title VII hostile-work-environment claim was exhausted

in his EEOC charge and will not be dismissed on that

basis.

    Whether     Phifer    exhausted      his   claim     that    Hyundai

discriminated      against   him    by   failing    to    promote    him

presents a much closer question.               The nearest Phifer’s

EEOC charge comes to alleging a failure to promote him

is his allegation that, after Scull accessed the same

breaker panel as Phifer had, he was promptly promoted

instead of being fired.            As will be discussed below,

however,      the        court      will        dismiss         Phifer’s

failure-to-promote allegations for failure to state a

claim, so it need not resolve whether this claim is also

barred as unexhausted.



              B.    Title VII and § 1981 claims

    Hyundai has moved to dismiss for failure to state a


                                   10
  Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 11 of 29




claim    Phifer’s     Title     VII    and    § 1981     claims    of     a

hostile-work environment, retaliation, and failure to

promote.        In general and for purposes here, the same

legal    framework    governs     claims     under      Title    VII    and

§ 1981, so the court’s analysis of these claims will

apply to the counts Phifer brings under both statutes.

See Jefferson v. Sewon Am., Inc., 891 F.3d 911, 919 (11th

Cir. 2018).

      A plaintiff may establish a claim of a hostile-work

environment      by   showing    “that:      (1)   he    belongs    to    a

protected group; (2) he suffered unwelcome harassment;

(3)     the     harassment      was    based       on    a      protected

characteristic of the employee ...; (4) the harassment

was sufficiently severe or pervasive to alter the terms

and      conditions        of    employment        and        create      a

discriminatorily abusive working environment; and (5) the

employer is responsible for that environment under a

theory     of     either     direct     liability        or     vicarious

liability.” Fernandez v. Trees, Inc., 961 F.3d 1148, 1153

(11th Cir. 2020).          Hyundai challenges the adequacy of


                                  11
     Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 12 of 29




Phifer’s allegations on the ground that, even accepted

as    true,    they   do   not    show    that   “the    discriminatory

conduct was so severe or pervasive that it created a work

environment abusive to employees,” as is required to meet

the fourth element of this test.              Harris, 510 U.S. at 22.

       Hyundai is wrong.         Phifer alleges a laundry list of

abuse and hostility heaped upon black workers at Hyundai.

If his allegations are believed, as they must be at this

stage, black workers received worse job assignments than

white     workers,     including      being     required    to    work     on

Saturdays when white workers were allowed to take the day

off.      See Second Amended Complaint (doc. 43) at ¶ 98.

Black     workers     were    referred     to    as   “boy”      by   white

co-workers and supervisors.               Id. at ¶ 28.        During the

2016 national elections, a white worker told a group of

black co-workers, including Phifer, that he “hope[d] you

black mother f-ers don’t get off work early enough to go

vote.”      Id. at ¶ 29.         Black workers were barred from a

break room that white and Korean workers were allowed to

use. See id. at ¶ 100. One supervisor was openly hostile


                                     12
     Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 13 of 29




to     black    workers.          See        id.   at     ¶   99.       Another

supervisor--defendant Scull--threatened black workers,

including telling one black worker that he would cut the

brake lines on the worker’s car.                   See id. at ¶ 101.            A

third        “insinuated          that         Plaintiff         and      other

African-Americans were poor performers.”                       Id. at ¶ 102.

White workers and supervisors “made negative comments

about Plaintiff and other African-American’s natural hair

styles.”       Id. at ¶ 104.

       These      alleged       incidents           and       practices        of

discrimination are not, as Hyundai contends, “nothing

more than conclusory allegations that are not entitled

to    the   presumption      of    truth.”          Hyundai’s         Motion   to

Dismiss (doc. 48) at 15.                Quite the contrary: Taken as

true, these factual allegations describe a workplace of

rampant,       open   discrimination           against        black    workers,

including derogatory language and threats of violence

from     colleagues       and     superiors.              Whether      Phifer’s

allegations are borne out by evidence will be the subject

of discovery and further proceedings.                     But at this stage,


                                        13
  Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 14 of 29




his     hostile-work-environment            claim   plainly       survives

Hyundai’s motion to dismiss.

       So too does his retaliation claim, which Hyundai

moves to dismiss on the ground that Phifer’s complaint

fails to allege that those who decided to terminate him

were     aware     of     his     internal       complaints      of   race

discrimination.          A charitable interpretation of this

argument is that Hyundai has simply misread Phifer’s

complaint     in    this        case.        According     to     Phifer’s

allegations,       he     complained        to   both    the     company’s

president and chief operating officer in March and April

2018.      See     Second       Amended     Complaint    (doc.     43)   at

¶¶ 47-48.     News of his complaint evidently got around;

Hyundai’s Team Relations Department was aware of it, as

were the Human Resources director, the plant manager, and

Phifer’s senior supervisor, who became especially hostile

to Phifer after learning of the complaint.                      See id. at

¶¶ 49-51.     In May 2018, the chief operating officer to

whom Phifer had complained was deposed in a separate

discrimination          case     and    testified       about     Phifer’s


                                       14
  Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 15 of 29




complaint.       See id. at ¶ 59.        Phifer was suspended and

then fired only days later.            See id. at ¶ 60.

       A    “reasonable      inference”      from    these     factual

allegations      is   that    knowledge    of   Phifer’s      internal

complaints was widespread at the company, particularly

within the chain of management above him.                  Iqbal, 556

U.S. at 678.       Indeed, based on Phifer’s allegations, it

would be quite unreasonable for the court to infer, as

Hyundai asks it to do, that the president of Hyundai, its

COO, anyone familiar with the COO’s testimony, its Team

Relations      Department,     its   Human    Resources      director,

Phifer’s senior supervisor, and the plant manager all

were aware of Phifer’s complaints, but that none of those

people were involved in the decision to fire him and the

news somehow skipped over everyone who was.             Accordingly,

Hyundai’s motion to dismiss Phifer’s retaliation claim

will be denied.

       Finally, Hyundai moves to dismiss Phifer’s claim that

Hyundai discriminated against him by failing to promote

him.       Phifer denominates this claim as a distinct count


                                  15
     Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 16 of 29




in his complaint.           Failure to promote is a recognized

theory of liability under Title VII.               There are a variety

of    ways   in   which    Phifer     may   establish     that    Hyundai

discriminated against him in the terms or conditions of

his employment, as is required to make out a claim of

intentional       discrimination       under    Title    VII.     See      42

U.S.C. § 2000e-2(a)(1).            One of these approaches is to

show that he was qualified for a particular position,

applied for it, was rejected, and that the position was

filled by someone of another race.                    See Springer v.

Convergys Customer Mgmt. Grp. Inc., 509 F.3d 1344, 1347

n.2 (11th Cir. 2007).

       Hyundai is correct that Phifer’s allegations do not

make out these elements.              In particular, he does not

point to a particular position for which he applied and

was     rejected.         Instead,     he   purports      to    base    his

failure-to-promote theory on his assignment to night and

weekend shifts rather than preferable weekday shifts.

See Pl.’s Response to Hyundai’s Motion to Dismiss (doc.

56) at 19-20.


                                     16
  Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 17 of 29




    Discriminatory work assignments such as these may,

in certain circumstances, constitute the imposition on a

worker’s terms or conditions of employment necessary for

other forms of intentional discrimination claims under

Title VII, or the less severe adverse action necessary

for a Title VII retaliation claim.             See Burlington N. &

Santa Fe. Ry. Co. v. White, 548 U.S. 53, 70-71 (2006).

But all favorable shift assignments cannot themselves be

promotions, lest every claim of a discriminatory shift

assignment be squeezed into Title VII--regardless of its

effect    on   the   terms    or    conditions      of    a   worker’s

employment--by the simple expedient of reframing it as a

failure to promote.

    If Phifer was assigned to less favorable shifts than

white workers, that fact may well support his claim that

Hyundai    intentionally      discriminated        against     him      in

violation of Title VII.          But his shift assignment does

not in itself constitute a claim of discrimination under

the alternative theory that the company failed to promote

him based on his race. As such, to the extent that Phifer


                                   17
     Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 18 of 29




makes       this   failure-to-promote       theory    the    basis    of   a

particular claim in his complaint, that claim will be

dismissed.



                           C.   FMLA Interference

       Relying on Rule 12(b)(6), Hyundai also moves to

dismiss Phifer’s claim of interference with his FMLA

rights.       Hyundai argues that Phifer’s interference claim

cannot proceed because he fails to allege that he was

prevented from taking his FMLA leave, which the company

says is required to state an interference claim under the

statute.

       As    the    Eleventh      Circuit   Court     of    Appeals    has

explained,         “the    FMLA   creates    two    types    of   claims:

interference claims, in which an employee asserts that

his employer denied or otherwise interfered with his

substantive rights under the Act, and retaliation claims,

in     which       an     employee   asserts       that    his    employer

discriminated against him because he engaged in activity

protected by the Act.”            Strickland v. Water Works & Sewer


                                     18
  Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 19 of 29




Bd., 239 F.3d 1199, 1206 (11th Cir. 2001) (citations

omitted); see also 29 U.S.C. § 2615.                 Notwithstanding the

Eleventh Circuit’s recognition that an interference claim

lies    when    an    employer    “otherwise         interfered    with”    a

worker’s       FMLA    rights--rather         than     being   limited     to

circumstances          when      the        employer       “denied”     such

rights--Strickland, 239 F.3d at 1206, Hyundai argues that

denial     of    FMLA    rights        is    a   prerequisite      of    all

interference         claims.     As    support       for   this   argument,

Hyundai cites decisions of the Eleventh Circuit stating

that denial is an element of an interference claim.                     See,

e.g., White v. Beltram Edge Tool Supply, Inc., 789 F.3d

1188, 1191 (11th Cir. 2015) (“An interference claim has

two elements: (1) the employee was entitled to a benefit

under the FMLA, and (2) her employer denied her that

benefit.”); Martin v. Brevard Cty. Pub. Schs., 543 F.3d

1261,    1266-67        (11th    Cir.        2008)     (“To    prove    FMLA

interference, an employee must demonstrate that he was

denied a benefit to which he was entitled under the

FMLA.”).


                                       19
  Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 20 of 29




    After    careful     review    of      the    cases    in    which    the

Eleventh Circuit used such language, however, the court

is convinced that this formulation of the statute does

not control here.      In the factual context of those cases,

it is clear that the Eleventh Circuit was addressing what

is necessary to state a claim for interference on the

basis of the denial of FMLA rights, rather than what is

necessary     for     claims      based       on     other       forms    of

interference.       It was undisputed in those cases that a

right had been denied; the issue was instead either the

plaintiff’s    entitlement      to      the      right    or    whether    an

alternative defense applied.              In none of these cases did

the appellate court directly address the elements of an

interference     claim    based      on    an      employer     “otherwise

interfer[ing]” with FMLA rights.                 Strickland, 239 F.3d

at 1206.

    Moreover,       Hyundai’s     narrow        articulation      of     FMLA

interference claims would be out of step with both the

text of the statute and the regulations enforcing it.

The FMLA indicates that it “shall be unlawful for any


                                  20
     Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 21 of 29




employer      to   interfere      with,      restrain,    or   deny    the

exercise of or the attempt to exercise” a worker’s rights

under the FMLA.        29 U.S.C. § 2615(a)(1).           Declaring that

interference claims lie only when a worker’s FMLA rights

have been denied would read out of the statute the

availability of such claims when the employer has merely

“interfere[d] with” or “restrain[ed]” such rights, as

well as claims arising when the employer has interfered

with a worker’s “attempt to exercise” an FMLA right.                   The

Supreme Court has “cautioned against reading a text in a

way that makes part of it redundant.”                    Nat’l Ass’n of

Home Builders v. Defs. of Wildlife, 551 U.S. 644, 669

(2007).      This court is disinclined to believe that the

Eleventh Circuit has been as heedless of that admonition

in    its   interpretation       of    the   FMLA   as   Hyundai     would

suggest.1



    1. Such a holding would allow an employer, for
example, to dissuade employees from taking FMLA leave by
warning them that those who took such leave generally did
not receive promotions.   Under Hyundai’s reading of the
statute, an employee who took the hint, decided not to
take FMLA leave, and instead spent money on hiring a
person to care for a family member would have no cause
                                      21
     Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 22 of 29




       Department of Labor regulations interpreting this

provision of the statute also explain that “[i]nterfering

with the exercise of an employee’s rights would include,

for example, not only refusing to authorize FMLA leave,

but discouraging an employee from using such leave.”                       29

C.F.R. § 825.220(b).           This regulation makes good sense

in    light     of   the     statute’s     text,     particularly      the

inclusion among the predicates for an interference claim

listed in the FMLA of circumstances when the employer

“interfere[s]        with”     a   worker’s     rights     rather     than

“deny[ing] the exercise of” those rights.                      29 U.S.C.

§ 2615(a)(1).         And the Eleventh Circuit has relied on

this regulation to illuminate the scope of the FMLA’s



of action because they were not “denied” leave, even
though the company did “interfere with” (and possibly
“restrain”) the employee’s exercise of FMLA rights. 29
U.S.C. § 2615.      Moreover, the FMLA’s enforcement
provision specifically provides damages “in a case in
which wages, salary, employment benefits, or other
compensation have not been denied or lost to the
employee, [for] any actual monetary losses sustained by
the employee as a direct result of the violation, such
as   the  cost   of   providing  care.”     29   U.S.C.
§ 2617(a)(1)(A)(i)(II). This suggests that the drafters
of the statute specifically sought to provide a remedy
for such violations.
                                     22
  Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 23 of 29




protections.     See, e.g., Evans v. Books-A-Million, 762

F.3d 1288, 1295 n.3 (11th Cir. 2014); Strickland, 239

F.3d at 1206.      Other circuit courts too have held, in

accordance     with    the    text     of   the    FMLA,     that       an

interference claim does not require the outright denial

of an employee’s FMLA rights.               See, e.g., Shultz v.

Congregation Shearith Isr., 867 F.3d 298, 307 (2d Cir.

2017) (any adverse employment action “sufficient to deter

or interfere with the employee’s exercise of FMLA rights”

may give rise to interference claim); see also Adams v.

Anne Arundel Cty. Pub. Schs., 789 F.3d 422, 427 (4th Cir.

2015); Olson v. United States ex rel. Dep’t of Energy,

980 F.3d 1334, 1338 (9th Cir. 2020); Waggel v. George

Washington Univ., 957 F.3d 1364, 1376 (D.C. Cir. 2020).2



    2. The circuits appear to have split on this issue,
with several adopting the atextual view that Hyundai
advances. See, e.g., Ross v. Gilhuly, 755 F.3d 185, 192
(3d Cir. 2014); Caldwell v. KHOU-TV, 850 F.3d 237, 245
(5th Cir. 2017); Scruggs v. Carrier Corp., 688 F.3d 821,
825 (7th Cir. 2012); Quinn v. St. Louis County, 653 F.3d
745, 753-54 (8th Cir. 2011); Cf. Groening v. Glen Lake
Cmty. Schs., 884 F.3d 626, 632 (6th Cir. 2018)
(interference claim lies whenever an employer “used
[FMLA] leave against” an employee “in an unlawful manner”
because, in so doing, the employer “effectively ‘denie[s]
                                  23
  Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 24 of 29




    Hyundai is correct that Phifer does not claim to have

been denied his rights under the FMLA: He says instead

that his supervisors at Hyundai attempted to discipline

him and threatened to fire him for taking the FMLA leave

for which he had been approved.                See Second Amended

Complaint (doc. 43) at ¶ 182.          But threats of discipline

and dismissal may well suffice to “discourage an employee

from using” FMLA leave, and thereby interfere with the

exercise     of    the     employee’s       rights.       29    C.F.R.

§ 825.220(b).     Whether the alleged attempts and threats

here are now redressable with appropriate relief remains

to be seen.

    Moreover, as stated previously, while it is not clear

from the allegations in the complaint whether Phifer ever

was in fact disciplined by Hyundai for taking FMLA leave,

that inference may be drawn; and the allegations in the

complaint also suggest that he was eventually suspended

and terminated for exercising his FMLA rights.                    While




the employee a benefit to which [she] is entitled’”)
(alterations in original).
                                  24
  Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 25 of 29




these allegations might also support the retaliation

claim, there is nothing in the FMLA to prevent the same

allegations     from     supporting      both    interference       and

retaliation     claims,      especially      where     the    act       of

interference was a part of a chain that led to or ended

in an act of retaliation--for example, where the alleged

attempt to interfere by disciplining, before the exercise

of an FMLA right, ended in the allegedly retaliatory

discipline, after the exercise of that right.

    Accordingly, Hyundai’s motion to dismiss Phifer’s

FMLA interference claim will be denied.



                D.     Scull’s Motion to Dismiss

    Phifer’s supervisor Scull, whom Phifer names as an

individual defendant in the FMLA claims of his complaint,

seeks to dismiss the claims against him, primarily on the

ground that he is not an “employer” subject to liability

under the FMLA.        The court agrees that Scull was not

Phifer’s “employer” and will dismiss these claims.

    Under the FMLA, only a worker’s employer is liable


                                  25
  Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 26 of 29




for interfering with FMLA rights or retaliating against

those who seek to use those rights or complain of such

interference.         While   the   Eleventh      Circuit     has   not

discussed extensively the meaning of “employer” under the

statute, it has recognized the similarity between the

definition of “employer” in the FMLA and the same word’s

meaning in the Fair Labor Standards Act (FLSA), 29 U.S.C.

§ 203(d), holding that “decisions interpreting the FLSA

offer   the    best    guidance        for   construing     the     term

‘employer’ as it is used in the FMLA.” Wascura v. Carver,

169 F.3d 683, 686 (11th Cir. 1999).

    For the purposes of the FLSA, people may qualify as

employers if they “have some direct responsibility for

the supervision of the employee” who has sued.                 Alvarez

Perez v. Sanford-Orlando Kennel Club, Inc., 515 F.3d

1150, 1160 (11th Cir. 2008) (quoting Patel v. Wargo, 803

F.2d 632, 638 (11th Cir. 1986)).             The reason why direct

responsibility is important is that it tends to show “the

supervisor’s role in causing the FLSA violation,” which

is the primary focus of the inquiry.               Lamonica v. Safe


                                  26
  Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 27 of 29




Hurricane Shutters, Inc., 711 F.3d 1299, 1314 (11th Cir.

2013). As such, whether a person qualifies as an employer

“does not depend on technical or ‘isolated factors but

rather on the circumstances of the whole activity.’”

Alvarez Perez, 515 F.3d at 1160 (quoting Hodgson v.

Griffin & Brand of McAllen, Inc., 471 F.2d 235, 237 (5th

Cir. 1973)).3

      Scull was one of Phifer’s supervisors, though not

the supervisor to whom he reported directly.               See Second

Amended Complaint (doc. 43) at ¶¶ 15, 24.               According to

the   allegations      in   Phifer’s      complaint,       Scull    was

instructed by Clayton Payne, a senior supervisor above

him, to discipline Phifer for taking FMLA leave.               See id.

at ¶ 25.     He attempted to do so twice.                 See id. at

¶¶ 22-23.    In sum, the complaint alleges that Scull is

responsible because he “did not question Payne’s motives




    3. In Bonner v. City of Prichard, 661 F.2d 1206,
1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
Court of Appeals adopted as binding precedent all of the
decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.

                                  27
     Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 28 of 29




or    instructions”       when     Payne     told    him   to   discipline

Phifer.      Id. at ¶ 25.4

       Accepted as true, these allegations do not indicate

that Scull played a sufficiently significant role in

causing the FMLA violations that Phifer says occurred.

To the extent that Phifer’s claim of retaliation is based

on his termination, his allegations do not indicate that

Scull had the power to fire him or was involved in the

decision to do so.          To the extent that his claim is based

on     disciplinary         actions         that    stopped     short      of

termination, his allegations indicate only that Scull did

so    at   the    direction      of    his    superior;    according       to

Phifer’s      complaint,      it      was    Scull’s    superior’s,     not

Scull’s     decision     to   initiate        the    actions.     Phifer’s

complaint          itself        notably            restricts      Scull’s

responsibility to ‘just following orders’ in the chain



    4. Phifer also sued Payne in earlier iterations of
his complaint, but his claims against Payne were
dismissed without prejudice after he failed to respond
to Payne’s motion to dismiss.     See Opinion and Order
(doc. 35) at 2-3; Judgment (doc. 40) at 1.        Phifer
declined to renew his claims against Payne in his second
amended complaint.
                                       28
  Case 2:19-cv-00166-MHT-SMD Document 73 Filed 03/02/21 Page 29 of 29




of command.       On the whole, these allegations do not

suggest    that     Scull’s     supervisory        role     made    him

sufficiently responsible for causing any FMLA violations

that may have taken place.             As such, Scull’s motion to

dismiss will be granted, and he will be dismissed from

this suit.

                                * * *

    In conclusion, Hyundai’s motion to dismiss will be

granted to the extent that Phifer’s failure-to-promote

claim under Title VII and § 1981 will be dismissed.                     In

all other respects, the motion will be denied.                      And

Scull’s motion to dismiss will be granted in full.                 This

suit will proceed against Hyundai on Phifer’s remaining

Title VII and § 1981 claims of racial discrimination,

hostile-work environment, and retaliation as well as his

claims of FMLA interference and retaliation.

    DONE, this the 2nd day of March, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  29
